BAKER, Circuit Judge.
Appellants filed a petition to have appellee adjudged a bankrupt as a person “engaged in the business of dealing in stock.” He filed a plea that he was not within the act because he was and for more than 20 years last past had been “a farmer and engaged chiefly in farming and the tillage of the soil.” The issue was referred to a special master “to take the testimony and report the same, with his conclusions thereon to the court.” The master’s conclusion was that appellee was not chiefly engaged in farming or the tillage of the soil. The court found that the master’s conclusion was “contrary to the law and the evidence,” and dismissed the petition.
In the expression “chiefly engaged in farming or the tillage of the soil,” tillage of the soil does not stand as a statutory definition of farming. Tillage is a part of farming, but is not coextensive with the whole of farming.
The facts respecting appellee’s occupation were these: He was born and brought up on a farm. Up to the last two or three years before the filing of the petition, the evidence shows him nothing more than a tiller of the soil. For about seven years preceding the filing of the petition he owned and dwelt upon 160 acres of land in Morgan county, Ill. Besides this he owned 120 acres of land in Wayne county until June, lfM}?1, when he sold it, and bought 360 acres in Missouri, which he sold about six months before the petition was filed. His relation to the Wayne county and Missouri lands was unobjectionable to appellants. Of the Morgan county land, during the last two years, he had 46 acres cultivated in corn and oats on equal shares. The balance was in grass and feeding lots, about 110 acres being in grass. During this time he rented from a neighbor 15 acres, on which he raised corn. He received about 2,000 bushels a year from his own and the rented land, and in addition. bought about 8,400 bushels a year to feed to cattle and hogs on his farm. A very high proportion of the cattle were purchased and brought to the farm. Almost all of the hogs were born and raised on the farm. When he had fat cattle or hogs, he would sometimes sell them to drovers and sometimes ship them in car load lots to Chicago. The fact that he bought four times as much grain as he raised for feeding stock seems to have led the master to the conclusion that appellee was chiefly engaged as a dealer in live stock. But he never bought cattle as the drover or ordinary stock dealer buys them, with the expectation of making something out of his ability to bargain and his knowledge of market conditions, with the expectation of selling at an advanced price the very thing he bought. “Every steer I ever bought I brought home and fed from *882three months to six months on my place.” Instead o£ being a “dealer,” appellee was something like a manufacturer, who takes raw materials (“feeders”) and converts them into finished product (“fat beef cattle”). As a rule- appellee had not more than 60 head of cattle on his farm at a time. In addition to corn, they had grass and hay. In addition to feed, they had prolonged care and attention. Because the grain land was of less extent than the pasture and grass land, it seems to be urged that his farm was “a mere feeding station.” Bank v. Matney (D. C.) 132 Fed. 75. But at a mere feeding station one would not need to care whether the footing was sand, or plank, or good fich soil. During the first three years that appellee lived on this farm, and while he was taking grain out of the land and putting-nothing back in, the soil was thin and worn, and he did not raise crops enough to pay the interest on the mortgage. In putting “feeders” on the land, one of his purposes (born of the necessity of getting enough from the use of the land to pay the interest) was to rest the soil and restore its fertility. If he could properly buy tons of fertilizers to mix with worn-out soil, we think he could properly buy corn Icj supplement the pasture and grass (about two acres to each head of cattle) and the corn raised on the tilled land.
We deem it unnecessary to review the facts further. We have read the evidence and examined the cases cited; and we rest our decision on the conclusion that conducting a “stock farm,” as well as conducting a “grain farm,” is farming, and that appellee was chiefly (if not solely) engaged in farming.
The decree is affirmed.